i          i      i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00689-CR

                                          Javier CASTILLO,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CR-2972
                             Honorable Mary D. Román, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 23, 2009

DISMISSED

           Appellant has filed a motion to dismiss his appeal. The motion is granted, and this appeal

is dismissed. See TEX . R. APP . P. 42.2(a).

                                                        PER CURIAM

DO NOT PUBLISH